DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the variable frequency drive must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both a drive unit and a crossing line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “62” and “63”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: At paragraph 0045, the specification refers to figure 3 for an electrical transformer and a drive unit 50, however reference character 50 does not appear in figure 3.  
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 is drawn to a method for delivering fracturing fluid to a wellbore, but recites “the system comprising”. This causes a potential issue, as there is no antecedent basis for “the system” in the claim. Additionally, the claim is drawn to a .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0101410 A1 (Egilsson et al.) in view of US 2009/0068031 (Gambier et al.).
As concerns claim 1, Egilsson et al. discloses a system for use in delivering fracturing fluid to a wellbore (the service rig can be used in a fracturing system, see 0002), the system comprising: a transportable turbine powered electrical generator 52 configured to provide a dedicated source of electricity to power fracturing equipment, a variable frequency drive 54 operatively connected to the electrical generator and the electric motor 58; but lacks to expressly disclose the fracturing equipment comprising; a first fracturing pump positioned on a trailer; a second fracturing pump positioned on the trailer; an electric fracturing motor configured to receive the dedicated source of electricity and configured to drive the first fracturing pump and the second fracturing pump, wherein the electric fracturing motor is removably coupled to the first fracturing pump and to the second fracturing pump; and wherein the first fracturing pump is configured to receive a fracturing fluid rate change and wherein 24, can be a turbine, an electric motor or a hydraulic motor, see 0022) configured to receive the dedicated source of electricity and configured to drive the first fracturing pump 22 and the second fracturing pump, wherein the electric fracturing motor is removably coupled to the first fracturing pump and to the second fracturing pump (see 0023); and wherein the first fracturing pump is configured to receive a fracturing fluid rate change and wherein the second fracturing pump is configured to receive a fracturing fluid rate change (via pump relief system 54, which can release an individual pump from participation in a given well treatment operation, or the fluid can be rerouted, any individual oilfield pump would obviously be capable of being operated at different rates or pressures). It would have been considered obvious to one of ordinary skill in the art to configure the fracturing system by incorporating the structure as taught by Gambier et al. to obtain the predictable result of providing a system that is easily transportable to different locations.
As concerns claim 2, Gambier et al. discloses the system of claim 1, wherein the electric motor provides torque to the first and the second fracturing pumps (via driveline 26 and transmission at 28).
	As concerns claim 3, Gambier et al. discloses the system of claim 1, wherein the first and the second fracturing fluid pumps are removable from the trailer (see at least 0023).
	As concerns claim 4, Egilsson et al. discloses the system of claim 1, wherein the variable frequency drive controls current supplied to the electric motor from the electricity supplied by the transportable turbine powered electrical generator (0038).
	As concerns claim 5, Egilsson et al. discloses the system of claim 4, wherein the speed of the electric motor is controlled by changing current supplied to the electric motor (see at least 0038, by definition a VFD controls a motor by changing current supplied to the motor).
as the motor 24 provides the power to rotate the driveline and thus the pumps 22, the speed of the motor would obviously control the speed of the pumps).
	As concerns claim 7, Egilsson et al.  discloses the system of claim 6, wherein the fracturing fluid rate change is modulated by the variable frequency drive 54 changing the current supplied to the electric motor.
	As concerns claim 8, Gambier et al. discloses the system of claim 1, wherein the first and the second fracturing fluid pumps are removable from the trailer during fracturing operation (see 0028).
	As concerns claim 9, Gambier et al. discloses the system of claim 8, wherein the first or the second fracturing fluid pump is removed and replaced with a replacement fracturing fluid pump during a fracturing operation (Id.).
	As concerns claim 10, Egilsson et al. discloses the system of claim 1, wherein the variable frequency drive is controlled and monitored from a remote location (see figure 6). 
	As concerns claim 11, Egilsson et al. discloses the system of claim 1, further comprising a control center for managing the system (Id.).
	As concerns claim 12, Egilsson et al. discloses the system of claim 11, wherein the variable frequency drive is controlled from the control center (see 0040 et seq.).
	As concerns claim 13, Egilsson et al. discloses a method for delivering fracturing fluid to a wellbore, the system comprising: providing a transportable turbine powered electrical generator 54 configured to provide a dedicated source of electricity to power fracturing equipment (the service rig can be used as part of a fracturing operation, see 0002), providing a variable frequency drive operatively connected to the electrical generator and the electric motor (VFD’s are shown at 54) but lacks to expressly disclose the fracturing equipment comprising; providing a first fracturing pump positioned on can be an electric motor, see 0022) configured to receive the dedicated source of electricity and configured to drive the first fracturing pump 22 and the second fracturing pump 22, wherein the33 ACTIVE 59214413v1Docket No. (LG110US03) 180538-027503/US Coli et al.electric fracturing motor is removably coupled to the first fracturing pump and to the second fracturing pump (0006-0008); and wherein the first fracturing pump is configured to receive a fracturing fluid rate change and wherein the second fracturing pump is configured to receive a fracturing fluid rate change (via the pump release system 54, see 0028 et seq.). 
It would have been considered obvious to one of ordinary skill in the art to configure the fracturing method to incorporate the structure as taught by Gambier et al. to obtain the predictable result of providing a system that is easily transportable to different locations.
	As concerns claim 14, Egilsson et al. discloses the method of claim 13, further comprising the step of operating the variable frequency drive 54 to control a current supplied to the electric motor from the electricity supplied by the transportable turbine powered electrical generator.
	As concerns claim 15, Gambier et al. discloses the method of claim 14, wherein the speed of the electric motor 24 controls the fluid rate of the first and the second fracturing pumps (as the motor 24 provides the power to rotate the driveline and thus the pumps 22, the speed of the motor would obviously control the speed of the pumps).
obviously changing the speed of the motors would affect the speed of the pumps).
	As concerns claim 17, Egilsson et al. discloses the method of claim 13, further comprising the step of controlling the variable frequency drive from a remote location (figure 6).
	As concerns claim 18, Egilsson et al. discloses the method of claim 17, further comprising controlling the variable frequency drive from a control center (as illustrated, see figure 6).
	As concerns claim 19, Gambier et al. discloses the method of claim 13, further comprising removing the first fracturing pump or the second fracturing pump from the trailer (0028).
	As concerns claim 20, Gambier et al. discloses the method of claim 19, further comprising the step of replacing a removed fracturing pump with a replacement fracturing pump (see 0021, disclosing adding additional pumps for specific requirements, such as redundancy, thus making replacement of a pump obvious in this instance).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679